Opinion issued February 7, 2013




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-11-00794-CV
                        ———————————
   NANCY GOLDSTEIN, DERIVATIVELY ON BEHALF OF BP P.L.C.,
                         Appellant
                                    V.
BP P.L.C.; BP AMERICA INC.; BP PRODUCTS NORTH AMERICA, INC.;
DAVID C. ALLEN; JOHN H. BRYAN; ANTONY BURGMANS; CYNTHIA
   B. CARROLL; WILLIAM M. CASTELL; LAIN C. CONN; GEORGE
    DAVID; ERROLL B. DAVIS, JR.; DOUGLAS J. FLINT; BRIAN E.
 FRANK; BYRON E. GROTE; ANTHONY B. HAYWARD; ANDREW G.
   INGLIS; DEANNE S. JULIUS; CHARLES F. KNIGHT; ROBERT A.
    MALONE; JOHN A. MANZONI; WALTER E. MASSEY; LAMAR
 MCKAY; TOM MCKILLOP; HENRY MICHAEL P. MILES; ROBIN B.
  NICHOLSON; IAN M.G. PROSSER; PETER D. SUTHERLAND; AND
                 MICHAEL H. WILSON, Appellees



                 On Appeal from the 122nd District Court
                        Galveston County, Texas
                    Trial Court Case No. 09-CV-1352
                        MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2